         Case 2:20-mj-00024-KLD Document 3 Filed 09/01/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

  In the Matter of the Search of:
                                                    MJ 20-24-BU-KLD


  2006 Cadillac Escalade, VIN                        ORDER
  1GYEK63N86R122386 and 2000
  Chevrolet Blazer, VIN
  1GNCT18W9YK230128.



      The warrant in the above-entitled matter having been executed and returned

- together with a copy of the certified inventory of the property seized - to the

undersigned, the Clerk of Court is directed to file the same.

      IT IS SO ORDERED.

             DATED this 1st day of September, 2021.



                                               _____________________________
                                               Kathleen L. DeSoto
                                               United States Magistrate Judge




                                           1
